DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communication
The examiner acknowledges receipt of amendment, remarks and request for extension of time filed 08/23/2021.
Claims 1-3, 5 and 17-18 are amended.
Claims 7-9 are canceled.   
Claims 1-6 and 10-18 are pending.

Election/Restrictions
Applicant elected Group I, claims 1-18, without traverse on 01/25/2021.

Priority
The examiner acknowledges this application as a 371 of PCT/IB2018/052324 filed 04/04/2018 and which claims benefit of Italian application 102017000037319 filed 04/05/2017.

Claim Rejections - 35 USC § 112
The rejection of claims 2, 5 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.
Obviousness Rejection 1: Applicant argues that the office action did not provide sufficient reasoning for a person of skill in the art to have combined the cited reference in the specific manner required by the claimed invention. 
The examiner disagrees.   As per in re Kerkhoven, Two compositions that have been recognized in the art to have the same function can be combined to form a third composition to be used for the same purpose.   It was described in the office action of 04/23/2021 that composition comprising ozonized olive oil or sunflower oil infused in sanitary articles (FORSGREN BRUSK) and composition comprising a) Zanthoxylum bungeanum extract; b) 18-beta glycyrrhetic acid; c) Matricaria camomilla essential oil; d) Melaleuca alternifolia essential oil; e) Curcuma longa or curcumin extract; and f) lactic or propionic acid (Callegari) are each (FORSGREN BRUSK and Callegari) known for treating vaginitis caused by Candida albicans, such that the combined composition infused sanitary article would also have the capability of treating vaginitis caused by Candida albicans.  
Applicant notes that pharmaceutical compositions are unpredictable such that even small differences would produce profoundly different results and that one of skill in the art would not combine ingredients from such widely different products.   For example, applicant argues, Brusk discloses sanitary articles and teaches that it is important to maintain physiological flora while Callegari discloses topical compositions and that composition for topical application directly to the skin is not functionally Zanthoxylum bungeanum extract; b) 18-beta glycyrrhetic acid; c) Matricaria camomilla essential oil; d) Melaleuca alternifolia essential oil; e) Curcuma longa or curcumin extract; and f) lactic or propionic acid; and that obviousness requires additional showing that a person of ordinary skill at the time of the invention would have selected and combined these prior art elements in the normal course of research and development to yield the claimed invention because citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418, (2007), applicant argues that obviousness requires more than a mere showing that the prior art includes separate references covering each limitation in a claim under examination. 
The examiner disagrees.   With respect to unpredictability of pharmaceutical composition, the examiner brings to applicant’s attention that i) Callegari specifically teaches that its composition is for treating or preventing inflammatory and/or infective conditions affecting mainly the genital area, and in particular vaginosis, vaginitis and vulva-vaginitis (see at least the title, abstract and paragraph [0011]).   The sanitary product of Brusk containing ozonized olive oil is also directed to treating disturbance of the normal microbial flora such as vaginitis and Candida infections (see at least page 1, lines 3-6, 26-27; page 14, lines 20-21).   The sanitary article of Brusk contains ozonized olive oil that treats vaginitis and Candida infections.   Thus, the composition in the sanitary article of Brusk and the composition of Zanthoxylum bungeanum extract; b) 18-beta glycyrrhetic acid; c) Matricaria camomilla essential oil; d) Melaleuca alternifolia essential oil; e) Curcuma longa or curcumin extract; and f) lactic or propionic acid, the composition of Callegari contains all of the components a) Zanthoxylum bungeanum extract; b) 18-beta glycyrrhetic acid; c) Matricaria camomilla essential oil; d) Melaleuca alternifolia essential oil; e) Curcuma longa or curcumin extract; and f) lactic or propionic acid (see at least the abstract, paragraphs [0011]-[0014]).   Therefore, selection of any one of a) through f) is not required and the office action did not have to address selection of any one of the components.   The combination of the compositions of Callegari and Brusk into the sanitary article would have the purpose of treating vaginitis caused by Candida infection.   Therefore, the obviousness rejection over the combination of Brusk and Callegari is not a mere showing that the prior art includes separate references covering each limitation in a claim under examination and the combination does not violate the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418, (2007) because it was clearly explained that two compositions useful for the same purpose have been individually taught in the prior art, in this case, Brusk and Callegari. See in re Kerkhoven, 626 F.2d 846, 850, 

In the first full paragraph and second full paragraph of page 7 of the remarks filed 08/23/2021, applicant argues that the rejection appears to be treating various ingredients from functionally different compositions “like toy bricks than can be selected and pieced together at will without regard to compatibility of the required functionality.”   Applicant argues that there is significant differences between the compositions of Brusk and Callegari and that those differences have been enumerated above such that the person of skill in the art would not have reasonable expectation of success.   That the Federal Circuit in in re Stepan Company (Fed. Cir. 2007), citing Pfizer, Inc. v. Apotex Inc. (Fed. Cir. 2007) and Medichem, S.A. v. Rolabo (Fed. Cir. 2006) emphasized that to “have a reasonable expectation of success, one must be motivated to do more than merely vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result.”   That the examples in Brusk only demonstrated effectiveness against C. albicans for a period of 6 hours (Fig. 8 of Brusk); examples 4-6 demonstrate that the claimed compositions are fast acting with significant decrease in microbial load occurring within 0.25h whereas Brusk teaches slower rate of action regarding decrease in microbial load as seen in Figs. 7-9 of Brusk.
The examiner disagrees.   Callegari discloses composition for treating or preventing inflammatory and/or infective conditions affecting mainly the genital area, and in particular vaginosis, vaginitis and vulva-vaginitis (see at least the title, abstract and paragraph [0011]).   So, the composition of Callegari is for topical application to the genital area for treating vaginitis.   in re Stepan Company (Fed. Cir. 2007), citing Pfizer, Inc. v. Apotex Inc. (Fed. Cir. 2007) and Medichem, S.A. v. Rolabo (Fed. Cir. 2006) to support applicant’s position.   However, the in re Stepan Company (Fed. Cir. 2007) case is different, because at least in the in re Stepan Company (Fed. Cir. 2007), many surfactants were disclosed by Pallas and the argument was routine optimization.   In the instant case routine optimization is not required and selection of specific components of the composition Zanthoxylum bungeanum extract; b) 18-beta glycyrrhetic acid; c) Matricaria camomilla essential oil; d) Melaleuca alternifolia essential oil; e) Curcuma longa or curcumin extract; and f) lactic or propionic acid (see at least the abstract, paragraphs [0011]-[0014]) is used to treat vaginitis.   The combination of the compositions of Brusk and Callegari does not involve varying all parameters.   Applicant’s examples 4-6 derived from the composition prepared in applicant’s example 1 and in that example 1, 2% lavender essential oil is used in combination with the ozonized olive oil having peroxide value of 299 mEq O2/kg (example 4), 119 mEq O2/kg (Example 5) and 64 mEq O2/kg (Example 6).   This composition producing the significant decrease in microbial growth at 0.25 hour is not the same as the composition in claim 1 where several vegetable extracts are named with no % amount.   Also, the instant specification at paragraph [0120] of the publication states: --- The tables show that the ozonized oil comprising lavender essential oil is capable of significantly reducing the microbial load in a short space of time also with low values of PV and of maintaining this action for up to 24 hours after inoculation.----   The tables are 7-9 evaluating the compositions from examples 4-6.   Paragraph [0120] is clear that the low values are maintained for up to 24 hours.   Secondly, although, Brusk teaches its composition as having effect on C. albicans, there is no demonstration that the composition of Brusk does not have effects on other microbial organisms.   Brusk does not specifically teach that its composition is effective only against C. albicans.   The examiner agrees that Figs. 7-9 of Brusk shows that there is significant decrease in microbial load staring at less than 0.5 hour to 6 hours when the load is zero or near zero.   The data in tables 7-9 of applicant’s specification does not show that the microbe load is zero at 0.25 and the microbial load was never at zero except that the microbial 
Applicant finally argues, in the last paragraph of page 7, that claim 1 has been limited by incorporating the limitation of claim 18 into claim 1 and that this limitation is commensurate in scope with the data shown in the application.
The recitation that the “ozonized olive oil is formulated for topical treatment of vulvoginitis or vaginosis caused by at least one pathogen selected from among Candida albicans, Candida glabrata and Gardenerella vaginalis” is the intended use of the composition.   Further, Brusk teaches that its composition treats vaginitis caused by Candida infections.   Further also, Callegari specifically teaches that its composition is for treating or preventing inflammatory and/or infective conditions affecting mainly the genital area, and in particular vaginosis, vaginitis and vulva-vaginitis (see at least the title, abstract and paragraph [0011]). 
Therefore, the rejection of claim 1 and the claims dependent therefrom over the combined teachings of Brusk and Callegari is maintained.

For Obviousness Rejection 2: In this section, applicant has again reiterated the argument that the office action of 04/23/2021 (see page 6, lines1-3 of the remarks filed 08/23/2021) did not provide sufficient reasoning why a person of skill in the art would have combined the cited references in the specific manner required by the claimed invention.
The examiner disagrees.    For claim 1, it has been presented in the section above that the composition in the sanitary article of Brusk and the composition of Callegari have the same purpose of treating vaginitis such that it flows logically from these two compositions having been taught in the art that combination of the composition of Callegari and the composition of C. albicans (see the whole document with emphasis on the abstract and the paragraph bridging left and right columns of page 394).   The skilled artisan would be motivated to include Lavender oil at 2% to the composition of Brusk for impregnation of the sanitary article with the expectation that the combined composition would predictably treat vaginitis, a condition caused by C. albicans killing C. albicans.
In this section as in section C of the remarks, applicant has again raised the issue that pharmaceutical compositions are unpredictable such that even small differences would produce profoundly different results and that one of skill in the art would not combine ingredients from such widely different products; that solution D’Auria containing the lavender oil does not contain live organisms; that D’Auria teaches that essential oils have potentially irritating effects such that the a skilled artisan would not combine lavender oil with the ozonized oil for impregnation of the sanitary article in light of the potentially irritating effect; citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418, (2007), applicant argues that obviousness requires more than a mere showing that the prior art includes separate references covering each limitation in a claim under examination.
The examiner agrees that D’Auria discloses that, when topically applied, essential oils “can represent a valid alternative to synthetic drugs,” and that the essential oils are generally not suitable for systemic use owing to their chemical and physical characteristic and their potentially irritating effects (paragraph under the introduction in D’Auria).   Later in that same paragraph, D’Auria teaches that in-depth studies investigations on the antimicrobial activity of lavender oil have been carried out in recent years.   In the succeeding paragraph/first full paragraph in the left Candida albicans.   Under the section on Results, right column of page 393, D’Auria’s study found that lavender oil is effective in inhibiting Candida albicans and that the strains from vaginal infections were more susceptible to lavender oil.   There is no teaching in D’Auria that teaches against using lavender oil on the skin including the vaginal area at 2%.   Therefore, the obviousness rejection over the combination of Brusk and D’Auria is not a mere showing that the prior art includes separate references covering each limitation in a claim under examination and the combination does not violate the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418, (2007) because it was clearly explained that the compositions of Brusk and the 2% lavender oil are useful for the same purpose and  have been individually taught in the prior art, in this case, Brusk and D’Auria. See in re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and in re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960).    The idea of combining the composition of Brusk and the lavender oil at 2% of D’Auria is used to impregnate the sanitary article flows logically from their having been individually taught in the prior art.   There is nothing illogical about the combination.
Furthermore, applicant’s argument in this section with reference to toy bricks is the same argument presented in section C of the remarks.   The response given here is thus similar to the response give above.   The combination of the of lavender oil D’Auria known to be used to kill Candida albicans that causes vaginitis and the composition in the sanitary article known to be used to provide enhanced effect or reduction in Candida albicans in Brusk is not the same as selecting to bricks and piecing the together.   These are known teachings from the prior art.   Applicant has cited in re Stepan Company (Fed. Cir. 2007), citing Pfizer, Inc. v. Apotex Inc. (Fed. Cir. 2007) and Medichem, S.A. v. Rolabo (Fed. Cir. 2006) to support applicant’s position.   in re Stepan Company (Fed. Cir. 2007) case is different, because at least in the in re Stepan Company (Fed. Cir. 2007), many surfactants were disclosed by Pallas and the argument was routine optimization.   In the instant case routine optimization is not required and selection of specific components of the composition of D’Auria is also not required because D’Auria teaches that 2% lavender oil kills 100% of Candida albicans (see at least the abstract and the paragraph bridging left and right columns of page 394)   The combination of the compositions of Brusk and the lavender oil of D’Auria does not involve varying all parameters.   D’Auria is not relied upon for teaching live organisms.   Applicant’s examples 4-6 derived from the composition prepared in applicant’s example 1 and in that example 1, 2% lavender essential oil is used in combination with the ozonized olive oil having peroxide value of 299 mEq O2/kg (example 4), 119 mEq O2/kg (Example 5) and 64 mEq O2/kg (Example 6).   This composition producing the significant decrease in microbial growth at 0.25 hour is not the same as the composition in claim 1 where several vegetable extracts are named with no % amount claimed.   Also, the instant specification at paragraph [0120] of the publication states: --- The tables show that the ozonized oil comprising lavender essential oil is capable of significantly reducing the microbial load in a short space of time also with low values of PV and of maintaining this action for up to 24 hours after inoculation.----   The tables are 7-9 evaluating the compositions from examples 4-6.   Paragraph [0120] is clear that the low values are maintained for up to 24 hours.   Secondly, although, Brusk teaches its composition as having effect on C. albicans, there is no demonstration that the composition of Brusk does not have effects on other microbial organisms.   Brusk does not specifically teach that its composition is effective only against C. albicans.   The examiner agrees that Figs. 7-9 of Brusk shows that there is significant decrease in microbial load starting at less than 0.5 hour to 6 hours when the load is zero or near zero.   The data in tables 7-9 
Therefore, the rejection of claim 1 and the claims dependent therefrom over the combined teachings of Brusk and D’Auria is maintained.
   
For Obviousness Rejection 3:
In this section applicant appears to argue that the skilled artisan has no reason to combine known elements in the fashion claimed by the “patent at issue” citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418, (2007) because the office action did not provide sufficient reason why a skilled artisan would have combined the cited references in the specific manner required by the claimed invention.   The argument here is the same as the argument against the combination of Brusk and Callegari in the section applicant labelled C.   The examiner disagrees and the response here will be similar to the response previously given above.   As per in re Kerkhoven, Two compositions that have been recognized in the art to have the same function can be combined to form a third composition to be used for the same purpose.   It was described in the office action of 04/23/2021 that composition comprising ozonized olive oil or sunflower oil infused in sanitary articles (FORSGREN BRUSK) and composition comprising a) Zanthoxylum bungeanum extract; b) 18-beta glycyrrhetic acid; c) Matricaria camomilla essential oil; d) Melaleuca alternifolia essential oil; e) Curcuma longa or curcumin extract; and f) lactic or propionic acid (Callegari) are each (FORSGREN BRUSK and Callegari) known for treating Candida albicans, such that the combined composition infused sanitary article would also have the capability of treating vaginitis caused by Candida albicans.  
With regards to potentially irritating effects of essential oils discussed by D’Auria, the argument is the same as was presented in applicant’s section D of the remarks filed 08/23/2021 and the response given here will be similar to the one presented above.   D’Auria discloses that, when topically applied, essential oils “can represent a valid alternative to synthetic drugs,” and that the essential oils are generally not suitable for systemic use owing to their chemical and physical characteristic and their potentially irritating effects (paragraph under the introduction in D’Auria).   Later in that same paragraph, D’Auria teaches that in-depth studies investigations on the antimicrobial activity of lavender oil have been carried out in recent years.   In the succeeding paragraph/first full paragraph in the left column of page 392, D’Auria clearly states that the present study evaluates the activity of lavender oil against Candida albicans.   Under the section on Results, right column of page 393, D’Auria’s study found that lavender oil is effective in inhibiting Candida albicans and that the strains from vaginal infections were more susceptible to lavender oil.   There is no teaching in D’Auria that teaches against using lavender oil on the skin including the vaginal area at 2%.   Therefore, the obviousness rejection over the combination of Brusk and D’Auria is not a mere showing that the prior art includes separate references covering each limitation in a claim under examination and the combination does not violate the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418, (2007) because it was clearly explained that the compositions of Brusk and the 2% lavender oil are useful for the same purpose and  have been individually taught in the prior art, in this case, Brusk and D’Auria. See in re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and in re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960).    The idea of combining the composition of Brusk and 
With regards to Callegari failing to teach olive oil and live organism, Callegari was not relied upon for teaching olive oil and live organisms in the last office action.   Callegari was relied upon for teaching that its composition treats vaginitis.   Selection of any particular component of the composition of Callegari is not required because contains all of the components a) Zanthoxylum bungeanum extract; b) 18-beta glycyrrhetic acid; c) Matricaria camomilla essential oil; d) Melaleuca alternifolia essential oil; e) Curcuma longa or curcumin extract; and f) lactic or propionic acid (see at least the abstract, paragraphs [0011]-[0014]).   Therefore, selection of any one of a) through f) is not required and the office action did not have to address selection of any one of the components.   The combination of the compositions of Callegari and Brusk into the sanitary article would have the purpose of treating vaginitis caused by Candida infection.   Therefore, the obviousness rejection over the combination of Brusk and Callegari is not a mere showing that the prior art includes separate references covering each limitation in a claim under examination and the combination does not violate the KSR Int’l Co. v. Teleflex Inc
Citing in re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) and MPEP 2143.02, applicant argues that the office action of 04/23/2021 appears to be treating the various ingredients from functionally different compositions like toy bricks and that because Brusk, Callegari and D’Auria have different compositions and also because of the decision of the Federal Circuit in in re Stepan Company (Fed. Cir. 2007), citing Pfizer, Inc. v. Apotex Inc. (Fed. Cir. 2007) and Medichem, S.A. v. Rolabo (Fed. Cir. 2006), the person of skill in the art would not have reasonable expectation of success.   The examiner dis agrees.   The sanitary article of Brusk containing ozonized olive oil treats vaginitis.   The composition of Callegari treats vaginitis.   2% lavender oil kills Candida albicans according to D’Auria and Candida albicans causes vaginitis according to paragraph [0089] of KO.  Therefore, each of Brusk, Callegari and D’Auria is concerned with treating vaginitis.   Therefore, it is logical for the person of skill in the art to expect that combining the ozonized olive oil of Brusk, the composition of Callegari and the lavender oil of D’Auria at 2% would predictably treat vaginitis.   Therefore, the combination does not violate in re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) and MPEP 2143.02 as there is no selection of components from a long list of ingredients and in the case of Callegari, the composition contains elements a-f such that no selection is requires.   For in re Stepan Company (Fed. Cir. 2007), citing Pfizer, Inc. v. Apotex Inc. (Fed. Cir. 2007) and Medichem, S.A. v. Rolabo (Fed. Cir. 2006), the in re Stepan Company (Fed. Cir. 2007) case is different, because at least in the in re Stepan Company (Fed. Cir. 2007), many surfactants were disclosed by Pallas and the argument was routine optimization.   In the instant case routine optimization is not required and selection of specific components of the composition of Callegari is also not required because the composition comprising a) Zanthoxylum bungeanum extract; b) 18-beta glycyrrhetic acid; c) Matricaria camomilla essential oil; d) Melaleuca alternifolia Curcuma longa or curcumin extract; and f) lactic or propionic acid (see at least the abstract, paragraphs [0011]-[0014]) is used to treat vaginitis.   The combination of the compositions of Brusk and Callegari does not involve varying all parameters.   Applicant’s examples 4-6 derived from the composition prepared in applicant’s example 1 and in that example 1, 2% lavender essential oil is used in combination with the ozonized olive oil having peroxide value of 299 mEq O2/kg (example 4), 119 mEq O2/kg (Example 5) and 64 mEq O2/kg (Example 6).   This composition producing the significant decrease in microbial growth at 0.25 hour is not the same as the composition in claim 1 where several vegetable extracts are named with no % amount.   Also, the instant specification at paragraph [0120] of the publication states: --- The tables show that the ozonized oil comprising lavender essential oil is capable of significantly reducing the microbial load in a short space of time also with low values of PV and of maintaining this action for up to 24 hours after inoculation.----   The tables are 7-9 evaluating the compositions from examples 4-6.   Paragraph [0120] is clear that the low values are maintained for up to 24 hours.   Secondly, although, Brusk teaches its composition as having effect on C. albicans, there is no demonstration that the composition of Brusk does not have effects on other microbial organisms.   Brusk does not specifically teach that its composition is effective only against C. albicans
The recitation that the “ozonized olive oil is formulated for topical treatment of vulvoginitis or vaginosis caused by at least one pathogen selected from among Candida albicans, Candida glabrata and Gardenerella vaginalis” now recited in amended claim 1 by the inclusion of limitations of claim 18, is the intended use of the composition.   Further, Brusk teaches that its composition treats vaginitis caused by Candida infections.   Further also, Callegari specifically teaches that its composition is for treating or preventing inflammatory and/or infective conditions affecting mainly the genital area, and in particular vaginosis, vaginitis and vulva-vaginitis (see at least the title, abstract and paragraph [0011]). 
Therefore, the rejection of claim 1 and the claims dependent therefrom over the combined teachings of Brusk, Callegari and D’Auria is maintained.
The claims are not allowable and the rejections are maintained below.
For claim 4, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained because claim 4 continues to recite that the composition of claim 1 further comprises liquid vegetable extract when claim 1 upon which it depends is a composition that comprises liquid vegetable extract.  
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant).
Claim 4 depends from claim 1.   Claim 1 is directed to ozonized olive oil that has peroxide value of 50-350 mEq comprising at least one liquid vegetable extract selected from Allium spp., … Lavender spp., Melaleuca spp., … and mixtures thereof.   
Claim 4 further comprises liquid vegetable extract.   It is unclear if liquid vegetable extract in claim 4 is the same as the liquid vegetable extract in claim 1.     
It appears that claim 4 would be clearer if claim 4 would have stated that the liquid vegetable extract of Lavender is at 0.5-5% by weight (claim 4).  
Explanation and/or correction is respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-3, 6, 10-15 and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over FORSGREN BRUSK et al. (WO 2010128906 A1) in combination with Callegari et al. (EP 2 014 295 A2, cited by applicant in 1449) as evidenced by KO (US 20130237933 A1) that Candida albicans causes vaginitis, and also as evidenced by Musco et al. (US 20160106128 A1) that fragrance is an excipient.   The rejection is modified to address the amendment to claim 1.
Claim 1 is directed to composition comprising ozonized olive oil having a peroxide value of 50-350 mEq/Kg, and at least one liquid vegetable extract selected from Allium spp., … Lavender spp., Melaleuca spp., … and mixtures thereof.   Claim 1 is amended to say that “ozonized olive oil is formulated for topical treatment of vulvoginitis or vaginosis caused by at least one pathogen selected from among Candida albicans, Candida glabrata and Gardenerella vaginalis.”
 FORSGREN BRUSK teaches sanitary article such as a sanitary napkin, panty liner, diaper, pant diaper, adult incontinence guard, hygiene tissue, and the article comprises oxidized lipids (see the whole document with emphasis on the title; abstract; page 4, lines 13-31); olive oil and sunflower oils are two of the lipids oxidized with ozone and ozonated olive oil has a peroxide value of 263.8 mEq/kg (page 18, lines 13-16; Table 4).   The sanitary article provides enhanced effect against Candida albicans and other unwanted microorganisms (page 1, lines 3-6; page 4, lines 18-26).   One or more components are added to the hygiene tissue together with the oxidized lipid and cleaning agents, skin care agents and fragrances are examples of components added to the hygiene tissue with the oxidized lipid (page 16, claims 1 and 6 and 15. 
The FORSGREN BRUSK sanitary article does not contain liquid vegetable extract from Allium spp., … Lavender spp., Melaleuca spp., … or mixtures thereof as required by claim 1.
However, Callegari teaches that topical composition comprising: a) Zanthoxylum bungeanum extract; b) 18-beta glycyrrhetic acid; c) Matricaria camomilla essential oil; d) Melaleuca alternifolia essential oil; e) Curcuma longa or curcumin extract; and f) lactic or propionic acid is known for treating vaginosis, vaginitis and vulvo-vaginitis (see the whole document with emphasis on the abstract; paragraphs [0001]-[0004] and [0011]-[0013], Examples 1-3,  and claim 8). 
Vaginitis is caused by Candida albicans according to paragraph [0089] of KO.   Thus the composition impregnated on the hygiene article of FORSGREN BRUSK and the composition of Callegari are known to have the same function.   Therefore, at the effective date of the invention, the artisan would be motivated to combine the functionally equivalent compositions, the oxidized lipid of FORSGREN BRUSK such as ozonated olive oil having peroxide value 263.8 mEq/kg and the composition of Callegari in order to create a third composition that would be included in the sanitary article with the expectation of effectively treating vaginosis, vaginitis and vulvo-vaginitis.
MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”

Therefore, FORSGREN BRUSK in combination with Callegari renders claim 1 prima facie obvious.   The comprising language of the claim is open.   The recitation of “ozonized olive oil is formulated for topical treatment of vulvoginitis or vaginosis caused by at least one pathogen selected 
For claims 2 and 3, the Melaleuca essential oil and Curcuma longa or curcumin extract meet the requirement of the claims. 
For claim 6, peroxide value of 263.8 mEq/kg for the ozonized olive oil in FORSGREN BRUSK is a species of the claimed range of 150-350 mEq/Kg as required by claim 6. 
For claims 10-11, the recitation of use in these claims is the intended use of the composition of claim 1.   In the instant case, the body of claim 1 fully and intrinsically sets forth all the limitations of the composition while depended claims 7-11 describe the intended uses of the claimed composition.   The composition comprising ozonized olive oil having peroxide value of 263.8 mEq/Kg and extracts of Curcuma longa or curcumin extract and Melaleuca essential oil would also be capable of the intended uses.
For claim 12, the recitation of pharmacologically acceptable excipient is generic and the instant specification has not provided examples of pharmacologically acceptable excipient.  Musco teaches that fragrance is an excipient (paragraph [0036]).    Therefore, the fragrance of the combined composition of FORSGREN BRUSK and Callegari meets the requirement of claim 12. 
For claim 13, the instant specification defines medical device as a composition (page 10, line 9).   Thus the combined composition of FORSGREN BRUSK and Callegari that is on the sanitary article meets the requirement of the claim. 
For claim 14, the composition in the sanitary article of FORSGREN BRUSK is a solution (page 19, line 14; page 21, line 6 of Experiment 2; page 24, line 32).   The artisan at the time the invention was made, could also prepare the composition as cream or ointment or gel because Callegari teaches the 
For claim 15, claims 1 and 15 are the same except that claim 15 is a pharmaceutical composition.   The recitation that the pharmaceutical composition is for use in the topical treatment of bacterial and/or fungal vaginosis and/or vulvovaginitis is the intended use.   While  the recitation that the pharmaceutical composition is for use in the topical treatment of bacterial and/or fungal vaginosis and/or vulvovaginitis is the intended use, FORSGREN BRUSK teaches that its composition provides enhanced effect against Candida albicans and Callegari teaches the use of its composition for treating vaginosis, vaginitis and vulvo-vaginitis as described above. Thus the composition derived from combining the functionally equivalent compositions, the oxidized lipid of FORSGREN BRUSK such as ozonated olive oil having peroxide value 263.8 mEq/kg and the composition of Callegari in order to create a third composition that would be included in the sanitary article with the expectation of effectively treating vaginitis renders claim 15 prima facie obvious.
For claim 18, the composition comprising ozonized olive oil is a topical composition and is intended for treating vaginosis, vaginitis and vulva-vaginitis, thereby rendering the claim prima facie obvious.  
Therefore, FORSGREN BRUSK in combination with Callegari as evidenced by KO and  Musco renders claims 1-3, 6, 10-15 and 18 prima facie obvious.

Claims 1, 4, 16 and 17 remain rejected under 35 U.S.C. 103 as being unpatentable over FORSGREN BRUSK et al. (WO 2010128906 A1) in combination with D’AURIA et al. (“Antifungal activity of Lavandula angustifolia essential oil against Candida albicans.
FORSGREN BRUSK teaches sanitary article such as a sanitary napkin, panty liner, diaper, pant diaper, adult incontinence guard, hygiene tissue, and the article comprises oxidized lipids (see the whole document with emphasis on the title; abstract; page 4, lines 13-31); olive oil and sunflower oils are two of the lipids oxidized with ozone and ozonated olive oil has a peroxide value of 263.8 mEq/kg (page 18, lines 13-16; Table 4).   The sanitary article provides enhanced effect against Candida albicans (C. albicans) and other unwanted microorganisms (page 1, lines 3-6; page 4, lines 18-26).   One or more components are added to the hygiene tissue together with the oxidized lipid and cleaning agents, skin care agents and fragrances are examples of components added to the hygiene tissue with the oxidized lipid (page 16, lines 23-27).    A peroxide value of 263.8 mEq/kg is a species of the claimed range of 50-350 mEq/Kg in claim 1.
The FORSGREN BRUSK sanitary article does not contain liquid vegetable extract from Allium spp., … Lavender spp., Melaleuca spp., … or mixtures thereof as required by claim 1.
D’AURIA discloses that 2% Lavender oil is an effective kill for 100% C. albicans (see the whole document with emphasis on the abstract and the paragraph bridging left and right columns of page 394).   Lavender oil meets the limitation of liquid vegetable extract from Lavender of the claim 1.
Thus the composition impregnated on the hygiene article of FORSGREN BRUSK and the composition of D’AURIA are known to have the same function of enhanced effect on C. albicans.   Therefore, at the effective date of the invention, the artisan would be motivated to combine the functionally equivalent compositions, the oxidized lipid of FORSGREN BRUSK such as ozonated olive oil having peroxide value 263.8 mEq/kg and the lavender oil of D’AURIA in order to create a third composition that would be included in the sanitary article with the expectation of effectively having enhanced killing effect in C. albicans.  
MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”

 For claims 4, 16 and 17, the lavender oil at 2% meets the limitation of the liquid vegetable extract of lavender.   2% is a species of the claimed range of 1.0-3.0% (claim 4) and 0.5-2.5% (claim 17).    In D’Auria, Lavender oil is an essential oil (see the abstract, introduction of D’Auria).
Therefore, FORSGREN BRUSK in combination with D’AURIA renders claims 1, 4, 16 and 17 prima facie obvious.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORSGREN BRUSK et al. (WO 2010128906 A1) in combination with Callegari et al. (EP 2 014 295 A2, cited by applicant in 1449) as evidenced by KO (US 20130237933 A1) that Candida albicans causes vaginitis as applied to claim 1 above, in view of D’AURIA et al. (“Antifungal activity of Lavandula angustifolia essential oil against Candida albicans yeast and mycelial form” in Medical Mycology August 2005, 43, 391-396).
The combined teaching of FORSGREN BRUSK and Callegari has been described above to rendering claim 1 prima facie obvious by disclosing composition that comprises ozonated olive oil having peroxide value 263.8 mEq/kg and a) Zanthoxylum bungeanum extract; b) 18-beta glycyrrhetic acid; c) Matricaria camomilla essential oil; d) Melaleuca alternifolia essential oil; e) Curcuma longa or curcumin extract; and f) lactic or propionic acid.   The comprising language of the claim is open.   
The combined composition obtained from FORSGREN BRUSK and Callegari differs from claim 5
However, D’AURIA discloses that 2% Lavender oil is an effective kill for 100% C. albicans (see the whole document with emphasis on the abstract and the paragraph bridging left and right columns of page 394).   2% Lavender essential oil is a species of the claimed range of 1.2-2.5%
Therefore, at the effective date of the invention, the artisan guided by the teachings of D’AURIA would be motivated to add Lavender essential oil to the composition containing ozonated olive oil having peroxide value 263.8 mEq/kg and Melaleuca essential oil, Curcuma longa or curcumin extract because D’AURIA teaches that Lavender oil at 2% is effective in killing 100% C. albicans.   The expectation of adding the lavender oil to the composition derived from FORSGREN BRUSK and Callegari is that the resultant composition after the addition of the Lavender oil would be effective against C. albicans.   
Thus, FORSGREN BRUSK and Callegari in view of D’AURIA renders claim 5 prima facie obvious.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/BLESSING M FUBARA/Primary Examiner, Art Unit 1613